                 Case 1:20-cv-12071-GAO Document 1 Filed 11/19/20 Page 1 of 6



                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS
                                          EASTERN DIVISION

     FIRSTLIGHT POWER RESOURCES
     SERVICES,LLC,                                        Civil Action No.:
             Plaintffi

     v                                                    COMPLAINT
                                                          (Jury Trial Demanded)
     BALTIMORE GROUTING SERVICES,
     INC.,
             Defendant,



             Plaintiff Firstlight Power Resources Services, LLC ("Firstlight") states in its Complaint

    against Baltimore Grouting Services, Inc. ("BGS") as follows:

                                                PARTIES

             L      Firstlight Power Resources Services, LLC ("Firstlight"), and its members, are

    Delaware companies with principal places of business in Massachusetts.

             2.     Third-Party Defendant Baltimore Grouting Services, Inc. ("BGS"), is a Maryland

    corporation with a principal place of business in Maryland.

                                      JURISDICTION AND VENUE

             3.     The Court has subject matter jurisdiction over the claims asserted by Firstlight

    against BGS pursuant to 28 U.S.C. $ 1332 because    Firstlight   and BGS are citizens of different

    states, and the amount in controversy exceeds $75,000.

             4.     The Court has subject matter jurisdiction over the claims asserted by Firstlight

against BGS pursuant to 28 U.S.C. 1333(1) because this is a civil action within the admiralty and

maritime jurisdiction of the Court.

             5.     The Court has personal jurisdiction over BGS because BGS has consented to

j   urisdiction in Massachusetts.
               Case 1:20-cv-12071-GAO Document 1 Filed 11/19/20 Page 2 of 6




           6.       Venue is proper in this judicial district because BGS has consented to venue in

Massachusetts.

                                                  FACTS

           7.       At all times relevant to the allegations in this complaint, Firstlight was the owner

of a   l99l Pontoon Vessel -     Debris Skimmer ("the Vessel").

           8.       Firstlight used the Vessel to remove debris from water during skimming

operations.

         9.         In March 2017, Firstlight retained BGS to provide material, labor, equipment,

and services relating to repairing the hull of the Vessel.

           10.      On April 21,2017, BGS performed repairs on the Vessel, by injecting foam into

the hull of the Vessel.

           I   1.   Firstlight compensated BGS for the repairs in the amount of $31,468.97.

           12.      On April 30, 2018, the Vessel was launched for the 2018 season.

           13.      On May 23,2018, the Vessel capsized and sank.

         14.        Some time after the Vessel sank,   Firstlight paid to have the Vessel raised from

the water at a cost of $117,539.07.

         15.        Firstlight conducted an investigation to determine the cause of the Vessel

sinking.

         16.        Firstlight learned that the foam BGS injected did not displace 100% of the

volume of the pontoons in some of the compartments, which permitted pockets of water to

accumulate and caused the Vessel to sink.




                                                       2
          Case 1:20-cv-12071-GAO Document 1 Filed 11/19/20 Page 3 of 6




                                             COUNT I
                                        NEGLIGENT REPAIR

        17.    Firstlight reasserts and realleges each and every allegation in the preceding

paragraphs of this Complaint as if set forth   fully in this count of the Complaint.

        18.    BGS owed a duty to Firstlight to make repairs to the Vessel in a manner that left

the Vessel suitable for skimming operations.

        19.    BGS breached its duty to Firstlight.

       20.     As a direct and proximate result of BGS's breach of duty to Firstlight, Firstlight

has suffered, is suffering, and   will continue to suffer substantial damages.

                                          COUNT II
                                     BREACH OF CONTRACT

       21.     Firstlight   reasserts and incorporates herein each and every allegation in the

preceding paragraphs of this Complaint as      if   set forth   fully in this count of the Complaint.

       22.     A valid and enforceable contract exists between Firstlight and BGS.

       23.     Firstlight completed all of its obligations under the Contract.

       24.     BGS materially breached the Contract.

       25.     As a direct and proximate result of BGS's breaches, Firstlight has suffered, is

suffering, and will continue to suffer substantial damages in an amount to be determined attrial.

                                              COUNT        III
              RRF],ACH OF' WARRANTY AS                     PROFESSIONAL SERVICES

       26.     Firstlight incorporates herein by reference the allegations contained in the

preceding paragraphs.

       27.     BGS expressly and impliedly warranted, as a professional grouting, restoration,

and repairs company, that its repair services would meet the professional standards of good

quality and be free from defects and deficiencies.



                                                       3
             Case 1:20-cv-12071-GAO Document 1 Filed 11/19/20 Page 4 of 6




        28.       BGS otherwise failed to meet its warranty as to professional services.

        29.       As a direct and proximate cause of BGS's breach of warranty, Firstlight has

suffered, is suffering, and will continue to suffer substantial damages.

                                           COUNT IV
                                      UNJUST ENRICHMENT

        30.       Firstlight reasserts and incorporates herein each and every allegation in the

preceding paragraphs of this Complaint as       if set forth fully in this   count of the Complaint.

        31    .   Firstlight has conferred   a benefit   of monies to BGS.

        32.       Firstlight paid monies to BGS under circumstances pursuant to which Firstlight

reasonably should have expected to receive the benefit of adequate repair services to the Vessel.

        33.       BGS failed to provide adequate repair services to the Vessel.

        34.       BGS has therefore been unjustly enriched through the receipt of such monies at

the expense of Firstlight.

        35.       BGS has a legal and fiduciary duty to immediately repay monies paid to it by

Firstlight.

                                           COUNT V
                                     PROMISSORY ESTOPPEL

        36.       Plaintiff reasserts and incorporates herein each and every allegation in the

preceding paragraphs of this Complaint as       if   set forth   fully in this count of the Complaint.

        37.       BGS made promises to Firstlight that it would services relating to the repair          of

Firstlight's Vessel.

        38.       Firstlight reasonably relied upon      such promises made by BGS and paid monies to

BGS.




                                                         4
            Case 1:20-cv-12071-GAO Document 1 Filed 11/19/20 Page 5 of 6



           39.      BGS has received and enjoyed the benefits of monetary payments from Firstlight

although it failed to provide acceptable services to Firstlight relating to the repair of the Vessel.

           40.      BGS's promises and Firstlight's reliance thereon resulted in detriment and

damages to      Firstlight, and First Light is entitled to recover damages in an amount to be proven

attrial.

           WHEREFORE, Firstlight         asks this Court to enter Judgment in its favor and against

BGS with respect to Firstlight's claims and award relief as follows:

           a.   Money damages owed to Firstlight for damages directly and proximately caused by

                BGS's negligent repair of the Vessel, including the value of the Vessel;

           b.   Money damages owed to Firstlight for the cost of raising the Vessel;

           c.   Money damages equal to the amount Firstlight paid to BGS to repair the Vessel;

           d.   Pre-judgment and post-judgment interest; and

           e.   Any and all other relief to which Firstlight may be entitled.

                                            JURY DEMAND

       Firstlight Power       Resources Services, LLC hereby demands      afiial by j"ry   as   to all issues

and claims so triable.




                                                     5
        Case 1:20-cv-12071-GAO Document 1 Filed 11/19/20 Page 6 of 6



Dated: November 19, 2020                 The Plaintiff,
                                         FIRSTLIGHT POWER RESOURCES
                                         SERVICES,LLC,
                                         By Its Attorneys:


                                         /s/ Jeffrev E. Poindexter
                                          Jeffrey E. Poindexter, BBO 631922
                                          Christopher St. Martin, BBO 704816
                                          BuLKLey, RrcHanosoN AND GELTNAS, LLP
                                          1500 Main Street - Suite 2700
                                          P.O. Box 15507
                                          Springfield, Massachusetts 01 I 15
                                          Telephone: (413) 7 8l -2820
                                          Facsimile: (857) 800-8249
                                         j poindexter@bulkley. com

                                          cstmartin@bulkley. com




                                     6
